United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-1800
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Tam Henry Holmes

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: April 19, 2019
                              Filed: July 30, 2019
                                 [Unpublished]
                                 ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.

      Tam Holmes pleaded guilty to four counts of bank robbery. See 18 U.S.C.
§ 2113(a). The presentence investigation report (“PSR”) applied a two-level
enhancement to Count Three because it concluded that Holmes made a threat of death
during the robbery. See U.S.S.G. § 2B3.1(b)(2)(F). The enhancement resulted in an
offense level of 24 for Count Three. The district court1 found a total offense level of
25, a criminal history category of VI, and an advisory sentencing guidelines range of
110 to 137 months’ imprisonment. It sentenced Holmes to 120 months’
imprisonment on each count, to run concurrently. Holmes appeals, arguing that the
district court plainly erred by applying the enhancement to Count Three and that his
sentence is substantively unreasonable.

       Holmes did not object to the enhancement before the district court, so we
review for plain error. See United States v. McGhee, 869 F.3d 703, 705 (8th Cir.
2017) (per curiam). “Under plain error review, the defendant must show: (1) an error;
(2) that is plain; and (3) that affects substantial rights.” United States v. Lomeli, 596
F.3d 496, 504 (8th Cir. 2010). “If a defendant makes that showing, an appellate court
may exercise its discretion to correct a forfeited error only if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings.” Id. (internal
quotation marks omitted).

       The enhancement did not affect Holmes’s substantial rights. His Count Four
conviction also had an adjusted offense level of 24 due to enhancements for
obstruction of justice, see U.S.S.G. § 3C1.2, and the specific offense characteristics,
see U.S.S.G. § 2B3.1(b)(2)(F), meaning the greater of Holmes’s adjusted offense
levels would have been 24 without the threat-of-death enhancement on Count Three.
After accounting for the increase in offense level for multiple counts, see U.S.S.G.
§§ 3D1.2, 3D1.4, and his acceptance of responsibility, see U.S.S.G. § 3E1.1,
Holmes’s total offense level would still have been 25, and his guidelines range would
have remained the same. Thus, the district court did not plainly err.




      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                          -2-
       “We review the substantive reasonableness of a sentence under a deferential
abuse-of-discretion standard . . . .” United States v. Ballard, 872 F.3d 883, 885 (8th
Cir. 2017) (per curiam). “A district court abuses its discretion when it (1) fails to
consider a relevant factor that should have received significant weight; (2) gives
significant weight to an improper or irrelevant factor; or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (internal
quotation marks omitted). Holmes’s 120-month sentence is within the guidelines
range, and we presume that it is reasonable. See Gall v. United States, 552 U.S. 38,
51 (2007).

      Holmes argues that his sentence is substantively unreasonable because of his
age, mental disabilities, and because he accepted responsibility for his conduct. But
the district court expressly recognized his “mental health issues” at Holmes’s
sentencing, and Holmes argued at his sentencing that the district court should
consider his age and acceptance of responsibility. “[W]e presume the district court
considers such matters as are presented to it.” United States v. Grimes, 702 F.3d 460,
471 (8th Cir. 2012). Holmes’s arguments do not overcome our presumption of
reasonableness. The district court properly considered the § 3553(a) factors and
made no clear errors of judgment.

      We affirm.
                       ______________________________




                                         -3-